Citation Nr: 1622405	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975  to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded the matter in July 2014 for additional development.

The Veteran testified before the undersigned during a January 2013 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again necessary in this case.  While the Veteran was given a VA examination regarding his sleep apnea, the August 2014 opinion provided by the examiner is inadequate.  The examiner noted the Veteran's lay statements and reports of symptoms within the examination report; however, the rationale for the opinion relied largely upon an absence of documented objective medical evidence during service.  

While the examiner may choose not to believe a Veteran's self-reported history, an examiner is not free to disregard the Veteran's and his spouse's reports, as discussed at his January 2013 hearing, of symptoms in and since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability, even where the lay evidence is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain updated relevant VA treatment records dated from January 2009.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, obtain an opinion from a different VA sleep specialist regarding the nature and etiology of the Veteran's sleep apnea.  The sleep specialist must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand and the transcript of the Veteran's January 2013 hearing, and note such review in the report.

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed sleep disorder to include sleep apnea is related to his active service, including the facial injury the Veteran asserted was related to his sinusitis.  The examiner must also opine whether it is at least as likely as not that any diagnosed sleep disorder, to include sleep apnea is caused or aggravated by the Veteran's service connected sinusitis.  

The examiner must take into account and comment on the Veteran's history of sleeping problems and the lay statements he and his spouse have offered: a) that the same facial injuries that caused his service-connected scars and sinusitis also caused his sleep apnea (i.e., slipping off of a tank in approximately 1979 and injuring his face during a night parachute jump in approximately 1980); b) that the appellant's wife noticed his heavy snoring in approximately 1985; c) that the Veteran fell asleep during the day during his active service; d) that the Veteran's coworkers complained a lot about his snoring when they deployed; and e) that a doctor recommended the Veteran undergo a sleep study approximately five to six years after his separation from active service.  See Transcript of Record at 4-10, 12-15, 17, 21-22.

The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he and his wife are competent to report the appellant's sleep habits, to include any snoring habit inservice.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




